Judgment for plaintiff setting aside conveyances in fraud of a judgment creditor and directing the entry of a money judgment against defendant Leonora Nuzzo modified by striking out the direction for a money judgment against defendant Leonora Nuzzo, and as so modified unanimously affirmed, without costs. Conclusion of law numbered 17 is reversed. Judgment in the sum of $5,635.93 in favor of the plaintiff and against defendant Leonora Nuzzo reversed on the law, without costs, and the clerk of the county of Richmond is directed to cancel of record such judgment against defendant Leonora Nuzzo. We are of opinion that there is no basis in law for the entry of a money judgment against defendant Leonora Nuzzo. Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ., concur.